          Case 1:19-cv-12342-ADB Document 7 Filed 12/24/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



 Soeun KIM,
         Petitioner,                                  MOTION FOR EXTENSION OF TIME
 v.
 Christopher J. DONELAN, in his official              NO. 19 CV 12342-ADB
 capacity as Franklin County Sheriff,
         Respondent.



       Petitioner Soeun Kim (“Mr. Kim”), by and through undersigned counsel, moves this

Court for an order to extend the time to file a response to Respondent’s Response to Petitioner’s

Writ of Habeas Corpus and Respondent’s Motion to Dismiss. In support, Petitioner shows the

following:

       1. On November 13, 2019, Mr. Kim filed a petition for the writ of habeas corpus.

       2. On December 12, 2019, Defendants filed a response and a motion to dismiss.

       3. Also on December 12, 2019, Mr. Kim’s U.S. Citizen wife, Theresa St. Pierre Kim,

             filed an I-130 petition for Mr. Kim, according him immediate relative status.

       4. Accordingly, Mr. Kim is now a class member of the Calderon Jimenez v. McAleenan

             class action lawsuit in Massachusetts.

       5. On December 20, 2019, Mr. Kim, through Calderon class counsel, filed a Motion for

             Immediate Interim Release and a Motion for Order to Show Cause.

       6. On December 23, 2019, Judge Wolf issued an order directing the Calderon

             Defendants to report by December 24, 2019 either Mr. Kim’s release from detention

             pending the resolution of the issues in his Motion for Order to Show Cause or to


                                                  1
         Case 1:19-cv-12342-ADB Document 7 Filed 12/24/19 Page 2 of 3



          respond to Mr. Kim’s Motion for Immediate Interim Release. A hearing for the

          Motion has been scheduled for December 27, 2019 if necessary. The court also

          ordered that Mr. Kim remain detained in the jurisdiction unless the court orders

          otherwise.

       7. The time for filing Mr. Kim’s response to Defendant’s Motion to Dismiss has not yet

          expired.

       8. This motion is not being made for the purpose of delay, but rather due to the motions

          filed and to be considered this week in the Calderon case that have affected Mr.

          Kim’s detention.

       9. Counsel for Respondent does not oppose this motion.



       THEREFORE, Petitioner respectfully requests the Court for an order extending the time

to file a response by two business days from December 26, 2019 to December 30, 2019.


Dated: December 24, 2019
Boston, MA


                                                   Respectfully submitted,


                                                   /s/ Bethany Y. Li_________________
                                                   Bethany Y. Li, BBO # 673383
                                                   Yun Tang, Law Graduate
                                                   Greater Boston Legal Services
                                                   197 Friend Street
                                                   Boston, MA 02114
                                                   (617) 603-1532
                                                   BLi@gbls.org




                                               2
          Case 1:19-cv-12342-ADB Document 7 Filed 12/24/19 Page 3 of 3



CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing was served upon each party, via their attorney
of record, via the ECF system on December 24, 2019.

/s/ Bethany Y. Li
_________________________________
Bethany Y. Li




                                                 3
